Citation Nr: 1144824	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to December 1970 with subsequent service in the United States Navy Reserve.  He served in Vietnam and is a recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2007, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective February 28, 2007.  A November 2008 rating decision declined to reopen the claims for bilateral hearing loss, hypertension, and erectile dysfunction.  The Veteran perfected his appeal in regards to whether new and material evidence had been received for the claim of service connection for bilateral hearing loss and entitlement to an increased initial rating in excess of 30 percent for PTSD; these are the only matters currently before the Board.   

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the hearing is of record.  

At his June 2011 hearing, the Veteran submitted additional evidence along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2011).

The issues of entitlement to service connection for bilateral hearing loss and an increased initial evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss as the evidence did not show that the Veteran had a current hearing loss, or hearing loss in service, or within a year of service. 

2.  Evidence received since the January 2006 decision relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hearing loss, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's January 2006 rating decision that denied the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence received since the January 2006 decision is new and material and, therefore, sufficient to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In view of the Board's favorable decision in regards to the petition to reopen the claim for service connection for bilateral hearing loss, the only matter which is currently resolved, further assistance is unnecessary to aid the Veteran in substantiating this claim.

II.  New and Material Evidence Criteria

Generally, a decision denying a claim, which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The language of 38 C.F.R. § 3.156(a)  creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied the Veteran's claim for service connection for bilateral hearing loss in January 2006, because the evidence showed that the Veteran's hearing was normal in service and did not show audiometric findings that met the criteria for a grant of service connection for defective hearing.  The condition was also not shown within a year of service.  The Veteran was notified of the RO's decision, did not submit a notice of disagreement, and the decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

Evidence considered in the January 2006 rating decision includes the Veteran's August 2005 formal claim for service connection as well as his service treatment records.

On March 1967 enlistment examination, puretone thresholds in the right ear when converted from ASA units to ISO units were 15, 0, 15, 10 and 20 decibels for 500, 1000, 2000, 3000, and 4,000 Hertz, respectively.  For the left ear, puretone thresholds were converted from ASA units to ISO units were 5, 5, 5, 5, and 55 decibels for the same respective frequencies.  Defective hearing was noted, but it was not considered disabling.  On his enlistment Report of Medical History, he answered "no" when asked if he had ear, nose, or throat trouble, or hearing loss.  On his December 1970 separation examination, puretone thresholds were not reported, however, whispered voice testing was 15/15 bilaterally.  

During periods of service with the United States Navy Reserve, multiple Reports of Medical Examinations, dated in 1973, 1978, 1984-1987, and 1989 showed that whispered voice testing was 15/15.  The Veteran did not report any hearing loss on any associated Reports of Medical History.  On September 1976 and September 1981 annual examinations, as well as January 1980 Pre-Commissioning examination, puretone thresholds were not higher than 10 decibels in any of the relevant frequencies, bilaterally.  June 1985 audiological evaluation revealed that puretone thresholds in the right ear were 0, 0, 20, 40, and 70 decibels for 500, 1000, 2000, 3000, and 4,000 Hertz, respectively.  For the left ear, puretone thresholds were 0, 5, 15, 20, and 65 for the same respective frequencies reported.

The Veteran's DD214 reflects service in Vietnam and that he is a recipient of the Combat Action Ribbon. 

Evidence received since the January 2006 rating decision includes VA treatment records, as well as hearing testimony.  

October to December 2007 VA treatment records from Bonham VA Medical Center revealed that the Veteran was fitted for hearing aids.  Puretone thresholds in the right ear were 15, 20, 40, 55, and 80 decibels for 500, 1000, 2000, 3000, and 4000 Hertz.   For the left ear, puretone thresholds were 10, 20, 20, 60, and 80 for the same respective frequencies reported.  

At his June 2011 Travel Board hearing, the Veteran testified that while serving in Vietnam he experienced noise exposure, including noise exposure by being in close proximity to a 106 millimeter recoilless rifle.  He reported that after the rifle was fired, he couldn't hear anything and had ringing in his ears for a couple of days afterwards.  He also stated that after Vietnam, he served in a research laboratory and participated in hyperbaric chamber testing.  During testing, he was given different medications and taken down into different depths and brought back up to the service to see how the medication affected him.  He indicated that there was a tremendous amount of pressure for a long period of time as it took 10 hours just to get back to the surface.  He reported that he did not have any post service noise exposure.  He believed that his hearing problems began immediately after service in 1971 or 1972, or that he had hearing problems for the past 40 years.  

This evidence is new, in that it was not previously of record, and it is material, in that it shows a possible in-service injury which may have affected the Veteran's hearing in both ears and therefore raises a reasonable possibility of substantiating the claim.  The U.S. Court of Appeals for Veterans Claims has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence, to include the Veteran's testimony, is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for bilateral hearing loss.  



ORDER

New and material evidence has been received to reopen a claim for service connection for a bilateral hearing loss; to that extent only, the appeal is granted


REMAND

The Veteran contends that his current bilateral hearing loss disability is related to his service.  More specifically, he indicated that his hearing loss was as a result of in-service acoustic noise exposure by being in close proximity to a 106 millimeter recoilless rifle while it was firing in Vietnam.  He reported that after the rifle was fired, he had problems with his hearing and had ringing in his ears for a couple of days.  He indicated that he served as a medic in the Navy and was associated with a Marine Corps unit in Vietnam.  As the record reflects that the Veteran was awarded the Combat Action Ribbon for his service in Vietnam, the evidence establishes in-service noise exposure.  38 U.S.C.A. § 1154(b) (West 2002). 

The Veteran also contended that after he returned from Vietnam, he served in a research laboratory and underwent hyperbaric chamber testing.  He reported that during testing he was given various medications and taken down into different water depths and brought back up to the surface to see how the medication affected him.  He indicated that while in the hyperbolic chamber there he was exposed to a tremendous amount of pressure for long periods of time.  The record is not clear whether these events occurred during active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA) in the Navy Reserve.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id. 

The Veteran's service treatment records reflect that he has had subsequent service which has not been documented.  As the hyperbaric chamber testing may have occurred during active duty, ACDUTRA or INACDUTRA, all periods of the Veteran's service must be verified and all treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2011). 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83. The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

Overall, the Veteran contends that his current bilateral hearing loss is a result of laboratory testing during service and/or noise-exposure in Vietnam.  As noise exposure in Vietnam has been conceded, there is evidence of a current hearing loss disability, and he has reported that he noticed his hearing loss as early as 1971 (within a year of service) or that he has had hearing problems for over 40 years, this evidence suggests that his current bilateral hearing loss may be related to service.  Also, given that there was left ear high frequency hearing loss shown on the March 1967 entrance exam, a VA examination is needed to obtain a medical opinion as to whether the Veteran's hearing loss pre-existed active duty and if so, whether it was aggravated by service; whether it is otherwise related to service; or whether the current hearing loss was incurred in service. 

In regards to the Veteran's claim for an increased rating for PTSD, the most recent VA examination in connection with the Veteran's claim was conducted in May 2009.  The Veteran has specifically reported his PTSD disability has worsened since he was last examined.  See June 2011 hearing transcript.

Given the Veteran's claims of increased symptomatology, manifested by decreased sleep, avoidance of reading the newspaper or watching the news, recurring thoughts of Vietnam, short-temperament, and decreased concentration, a new VA examination is warranted to determine the current severity of his PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's service, including all periods of ACDUTRA and INACDUTRA in the United States Navy Reserve. 

2.  Obtain service treatment and personnel records for all periods of ACDUTRA and INACDUTRA. 

3.  Afterwards, schedule the Veteran for a VA audiological evaluation to determine whether the current hearing loss was incurred or aggravated in service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide the following opinions: 

a) Whether any hearing loss disability existed prior to the Veteran's entrance into active service?  The examiner is asked to consider the March 1967 enlistment examination, where puretone thresholds in the right ear when converted from ASA units to ISO units were 15, 0, 15, 10 and 20 decibels for 500, 1000, 2000, 3000, and 4,000 Hertz, respectively and for the left ear were 5, 5, 5, 5, and 55 decibels for the same respective frequencies.  

b) If so, did this disability increase in severity beyond natural progression during active service? 

c) For any hearing loss disability not found to have preexisted service, is at least as likely as not (50 percent probability or more) that such hearing loss disability had its onset in service or is otherwise related to a disease or injury in service, including noise exposure in active service, or during ACDUTRA or INACDUTRA. 

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of the service-connected psychiatric disability.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should report the nature and severity of all signs and symptoms of the Veteran's service-connected PTSD, describe the impact of the disability on his occupational and social functioning, provide a Global Assessment of Functioning score, and specifically opine as to the severity of his PTSD and any associated psychiatric disabilities. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

5.  If the Veteran fails to report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the examination reports to ensure that they contain all findings and opinions requested in this remand.

7. If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


